Citation Nr: 0616664	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for a rash on the 
groin, hands, and feet, to include as a result of exposure to 
herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969 and 
from November 1984 to June 1985.

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2004, it was remanded to the 
Department of Veterans (VA) Chicago, Illinois, Regional 
Office (RO) for additional development and readjudication.  
Following the completion of the requested development, a 
supplemental statement of the case was issued in January 
2006.  The case was returned to the Board and is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues 
considered herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate his claims.

2.  The veteran served on active duty from June 1967 to May 
1969 and from November 1984 to June 1985, including service 
in the Republic of Vietnam during the Vietnam War era.

3.  Evidence of a neck injury was not shown in service; 
degenerative disk disease of the cervical spine was not shown 
until many years post-service; and probative and competent 
medical evidence has not been received which links or relates 
a current neck disorder, including cervical diskectomy with 
fusion and internal fixation due to degenerative disk 
disease, to the veteran's period of active service.  

4.  Evidence of a rash on the groin, hands, and feet was not 
shown in service, and no probative and competent medical 
evidence has been received which links or relates a skin 
disorder involving a rash on the groin, hands and feet to the 
veteran's period of active service, including herbicide 
exposure during such service.


CONCLUSION OF LAW

1.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

2.  A rash on the groin, hands, and feet was not incurred in 
or aggravated by service, and such may not be presumed to 
have been so incurred including as secondary to Agent Orange 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113, 1116, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
neck injury and service connection for a rash on the groin, 
hands and feet, to include as a result of exposure to 
herbicides.  In the interest of clarity, the Board will 
initially address the matter of whether this case has been 
appropriately developed for appellate purposes.  Thereafter, 
the Board will present pertinent laws and regulations and 
analyze the appellant's claims.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in January 2003 and August 2004, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

Further, the RO provided the veteran with a copy of the 
February 2003 rating decision, April 2003 statement of the 
case, May 2003 supplemental statement of the case, August 
2004 Board remand, and January 2006 supplemental statement of 
the case, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
April 2003 statement of the case and January 2006 
supplemental statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his claim 
and those pertinent to the implementation of the VCAA. 

In that regard, it is also noted that during the course of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) handed down Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  In Pelegrini II, the 
Court reaffirmed that the enhanced duty to notify provisions 
under the VCAA should be met prior to an initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim.  
In the instant appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
January 2003 was given prior to the first AOJ adjudication of 
the claim, it did not provide the veteran with all of the 
information regarding the evidence necessary to establish a 
claim for service connection in as complete a manner as the 
August 2004 letter.  Notwithstanding, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

The Board also notes that the VCAA notices did not contain a 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims.  38 
C.F.R. § 3.159(b)(1) (2005).  The Board notes, however, that 
subsequent statements to the veteran, including those given 
to him at his August 2004 hearing before the Board, did 
contain a specific request for the veteran to provide any 
evidence in his possession that pertained to the claims.  
Although the foregoing notice post-dated the initial rating 
action, such notice to the veteran can be considered 
satisfactory since it properly conveyed to the veteran the 
essence of the regulation.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision and 
statement of the case, asked the veteran for all the 
information and evidence necessary to substantiate his claims 
- that is, evidence of the type that should be considered by 
VA in assessing his claims.  A generalized request in the 
initial VCAA notice for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the initial notice did not harm the veteran, 
and it would be legally proper to render a decision in the 
case without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran pertinent VA examinations in August 
2005.  The reports of the examinations look complete on their 
face.  Probative opinions were offered, and the rationales 
for the opinions were provided.  There is no indication that 
additional examination is necessary for the fair adjudication 
of the veteran's claims.  38 U.S.C.A. § 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
for a cervical spine disorder and skin rash disorder.  

Finally, it is noted that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a higher disability rating or an earlier effective 
date for the awards of service connection as currently on 
appeal.  As this decision results in the denial of the 
veteran's claims for entitlement to service connection, 
however, the question of whether the veteran has been 
properly notified as to the provisions regarding the degree 
of disability and the effective date of an award is rendered 
moot.  Accordingly, the Board will proceed with appellate 
review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Special Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) (2005) will be considered to have been incurred in 
or aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a) (2005).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2005) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; prostate cancer, chronic lymphocytic 
leukemia, porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2005).  Note 2 states that  for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) (2005) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2005).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

The Secretary evaluated numerous studies and other scientific 
evidence and concluded that there was insufficient credible 
evidence to establish an association between herbicide 
exposure and any condition not specifically named in 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Neck Disorder Analysis

The veteran has presented both written statements and oral 
testimony to the effect that he had a neck injury that 
occurred in service when he was blown off of an armored 
personnel carrier in Vietnam.  At the hearing before the 
Board, he testified that at the time his injuries seemed 
minor and that he was told he had a mild concussion.  He 
testified that he was given some aspirin and water and was 
sent back to the front.  He stated that he had a headache for 
the first few days after the injury and his neck felt stiff 
thereafter.  He further testified that when he sought 
treatment for his neck and headaches after that he was told 
it could be psychological and he was given aspirin and 
therapy was recommended for his neck though he did not have 
time for the therapy.  He states that his current neck 
disability is the direct result of his in-service injury.  He 
states that service connection should be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of a current neck (or cervical spine) disorder.  

In response to that question, the Board notes that the claims 
file contains ample evidence that the veteran has a current 
cervical spine disorder.  Upon VA examination in August 2005, 
the pertinent diagnosis was status post cervical diskectomy 
with fusion and internal fixation due to degenerative disk 
disease.  Clearly, the veteran's claim has satisfied Hickson 
element (1), medical evidence of a current disability.  

With respect to Hickson element (2), the service medical 
records fail to document complaints, diagnosis, or treatment 
of a neck or cervical spine disorder or injury.  Further, 
neither the veteran's separation examination nor any of the 
periodic physical examination reports that are of record for 
the veteran's National Guard service, document any history of 
a neck injury.  

As noted above, however, the veteran has testified that he 
injured his neck in service when he was blown off of an 
armored personnel carrier in Vietnam.  He alleges that his 
treatment for that injury occurred when he was in combat.  
For the purpose of this analysis, the Board will assume 
without conceding that the veteran's allegations regarding 
his participation in combat during the Vietnam War are true.  
Thus, based upon the veteran's assumed status as a 
participant in combat, his lay evidence of the inservice 
incurrence of a neck injury in service is accepted as 
consistent with the circumstances of his service.  Hickson 
elements (1) and (2) are accordingly met.  

It must be noted, however, that the presumption afforded 
under 38 U.S.C.A. § 1154(b) addresses only the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and does not address the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Thus, this provision does not presumptively establish service 
connection for a combat veteran; rather, it relaxes the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, supra.

The question for consideration under the Hickson analysis is 
whether there is medical evidence of a nexus between an in-
service injury or disease and the current disability.  In 
other words, is there competent medical evidence showing that 
the veteran's current neck disability is related to the 
injury that he reported that he experienced during his period 
of combat-related service.  With respect to Hickson element 
(3), medical nexus evidence, the Board finds that the 
preponderance of the evidence is against the finding that the 
current neck disability is etiologically related to the in-
service injury.  

While the veteran has expressed the opinion that he has 
current residuals of an in-service neck injury, as noted 
above, the CAVC has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
This is so even when the explanation offered by the veteran 
has been transcribed by a physician, without comment, in the 
context of a report of a medical examination, as in the case 
of the August 2005 VA examination report as well as prior 
outpatient examination reports.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  It is 
significant to note that in the instant case, the VA 
examiner's August 2005 medical opinion actually contradicted 
the history provided by the veteran, in that the examiner 
concluded that "it is more likely than not that the 
[veteran's] degenerative disk disease and radiculopathy began 
subsequent to his active duty on or about 1997."  

The Board has reviewed the entire body of evidence, including 
the service medical records, VA and private outpatient and 
hospitalization records, and the veteran's written and oral 
statements.  In this case, no competent medical evidence or 
opinion has been entered into the record which links or 
relates a current neck disability to the veteran's period of 
service.

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current neck disorder is 
related to a neck injury in service.  Significantly, the 
examination of the veteran's spine (including the cervical 
spine) upon separation from the initial period of service in 
1969 produced normal findings.  Just as critically, the Board 
cannot help but weigh heavily the fact that the first 
clinical documentation of a post-service neck disability was 
not shown until 1997, over 25 years after service.  

Finally, as noted above in August 2005, a VA medical examiner 
charged with providing an opinion on the matter concluded 
that it "it is more likely than not that the [veteran's] 
degenerative disk disease and radiculopathy began subsequent  
to his active duty on or about 1997."  Significantly, this 
opinion was offered by a medical professional, and founded 
upon a review of the claims folder, to include the service 
medical records, and the examination of the veteran.  It is 
thus deemed to be of high probative value.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim of entitlement to service connection for residuals of a 
neck injury, to include status post cervical diskectomy with 
fusion and internal fixation due to degenerative disk 
disease.  As to the question of according reasonable doubt to 
the veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
veteran has current residuals of a neck injury that were 
sustained in service, and thus against the claim for service 
connection for a neck or cervical spine disorder, to include 
status post cervical diskectomy with fusion and internal 
fixation due to degenerative disk disease.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App 49 (1990).  
Accordingly, service connection for the claimed disorder must 
be denied.

Skin Rash Analysis

The veteran contends that he has a recurring rash on the 
groin, hands, and feet that he attributes to service, and in 
particular to his presumed exposure to the Agent Orange 
herbicide during service in Vietnam.  

The veteran's period of active service from June 1967 to May 
1969 included service in the Republic of Vietnam during the 
Vietnam War era.  With respect to the Hickson analysis, 
element (2) is satisfied in that in-service exposure to 
herbicides is presumed under the law and regulations cited 
above.  See 38 U.S.C.A. § 1116(f).

With respect to Hickson element (1), the medical evidence 
includes the diagnoses of various skin disorders of the 
groin, hands, and feet since service.  These diagnoses 
include dermatitis and tinea manuum of the hands; 
onychomycosis and tinea pedis of the feet; lichen simplex 
chronicus of the groin.  For the purpose of analysis it may 
be conceded that Hickson element (1) has therefore been 
satisfied with respect to a rash on the groin, hands, and 
feet.  

None of the current diagnosed skin disabilities noted above 
are listed as being presumptively related to herbicide 
exposure.  As there is no evidence that the veteran has 
developed an enumerated disease, the presumptive Agent Orange 
herbicide regulations are not applicable.

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that any of the claimed disabilities are related 
to service, including exposure to Agent Orange.  In this 
case, however, no competent medical evidence or opinion has 
been entered into the record which links or relates any of 
the veteran's variously diagnosed disorders to his period of 
active service, including the presumed exposure to Agent 
Orange.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  As noted above, the veteran 
alleges that although his rash first started on his hands, 
feet, and groin, only five years ago, it can be related to 
his service in Vietnam, including his presumed exposure to 
Agent Orange herbicides.  It has been held, however, that lay 
persons, such as the veteran, are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current rash on the groin, 
hands, and feet disorder is related to service, including to 
the presumed exposure to Agent Orange.  

In August 2005, the veteran underwent a VA dermatology 
examination by a VA medical examiner who was charged with 
providing an opinion on the matter.  Following a review of 
the veteran's claims folder and the examination of the 
veteran, the examiner concluded that it is more likely than 
not that the veteran's diagnosed hand contact dermatitis, 
tinea pedia/unguum, and lichen simplex chronicus were not 
related to the veteran's service or Agent Orange exposure.  
Significantly, this opinion was offered by a medical 
professional, and founded upon a review of the claims folder, 
to include the service medical records, and the examination 
of the veteran.  It is thus deemed to be of high probative 
value.  

In short, although there is current diagnosis of various skin 
disorders or rashes on the groin, hands, and feet, there is 
no medical evidence of a nexus between the veteran's service, 
including presumed Agent Orange exposure during service, and 
any current skin rash disorder.  To the contrary, the medical 
evidence shows that a rash on the groin, hands, and feet was 
not shown upon examination for many years following service, 
and has never been attributed to service.  In fact, it has 
been deemed by competent medical evidence that it is not 
related to service.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for rashes on the groin, hands, 
and feet, either on a direct basis or presumptively as 
residual to herbicide exposure.  Accordingly, there exists no 
basis upon which to predicate a grant of entitlement to 
service connection for the rashes on the groin, hands, and 
feet disorder at issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2004).




ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for a rash on the groin, 
hands, and feet, to include as a result of exposure to 
herbicides is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


